                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             December 20, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

FRED HOFFMAN, III,                          §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL NO. 2:18-CV-00328
                                            §
JEFFERY RICHARDSON, et al,                  §
                                            §
        Defendants.                         §

                                        ORDER

      The Court is in receipt of Magistrate Judge Jason B. Libby’s Memorandum
and Recommendation (“M&R”) to Dismiss Certain Claims and to Retain Case, Dkt.
No. 10. The Court is also in receipt of Plaintiff Fred Hoffman III’s (“Hoffman”)
Objections and Memorandum in Response, Dkt. No. 16.
      Hoffman is imprisoned in the state of Texas and is proceeding pro se and in
forma pauperis. Dkt. Nos. 1, 2, 8. He filed this prisoner civil rights action under 42
U.S.C. § 1983. Id. In his complaint Hoffman named Assistant Warden Corey Furr
(“Furr”), Correctional Officer Felix Anazor, Correctional Officer Vichente Martinez,
Sergeant Doroteo Fonseca and Texas Department of Criminal Justice (TDCJ)
Director Lorie Davis. Dkt. No. 1. Hoffman claims the Defendants acted with
deliberate indifference to his serious seizure condition with strobe flashlights and
by causing him sleep deprivation, he additionally alleges he was subject to
retaliation. Dkt. No. 1. Hoffman seeks declaratory and injunctive relief regarding
the use of strobe flashlights by TDCJ staff. Id. Hoffman also seeks to represent
other similarly situated inmates. Id.
      The Magistrate Judge issued his M&R on December 13, 2018 as a
frivolousness screening pursuant to the Prison Litigation Reform Act. See 28 U.S.C.
§ 1915(e)(2)(B). After extensive review of the complaint and statement of the
relevant legal standards, the Magistrate Judge recommends retaining deliberate
indifference claims against Furr in his official capacity for injunctive relief. Dkt. No.


1/5
10 at 1. The Magistrate Judge further recommends that Plaintiff’s request to
proceed as a class action be denied and that Plaintiff’s remaining claims against all
Defendants be dismissed. Dkt. No. 10 at 1.
         Hoffman objects to the recommendation primarily on three grounds: 1) other
Defendants are necessary to the litigation and should not be dismissed; 2) it is
improper to dismiss his retaliation claim; 3) Plaintiff’s request to proceed as class
action is valid because other inmates plan on joining the litigation.
 I.      Appropriate Defendants
      Regarding appropriate defendants the Magistrate Judge writes:
  Given the size of the TDCJ, it is more likely that each individual unit has day-to-
  day control over its operating policies. Plaintiff’s allegations indicate that
  Director Davis already has directed McConnell Unit officials on the use of
  strobe-capable flashlights but that her directive is being ignored at the prison
  level. Therefore, for purposes of obtaining injunctive relief, Assistant Warden
  Furr is the individual most likely able to fashion the relief Plaintiff is seeking
  regarding the use of flashlights should he prevail on his claims. Because
  Assistant Warden Furr appears to be best person to implement the injunctive
  relief requested, the undersigned respectfully recommends that he remain in
  this case and that the other individual defendants be dismissed as to this claim.
Dkt. No. 10 at 11.

The Magistrate Judge also notes:
      “Should facts come to light as this case proceeds that another prison official
      at the McConnell Unit is the best person to implement Plaintiff’s requested
      injunctive relief, the undersigned will substitute that person in place of
      Assistant Warden Furr.”
Dkt. No. 10 at 11 n 2.

         Hoffman’s objections to dismissing other parties who allegedly cause him
harm are understandable but not necessary. See Dkt. No. 16. A party’s officers,
agents, servants and employees are bound by the terms of an injunctive order. See
FDIC v. Faulkner, 991 F.2d 262, 267 (5th Cir. 1993); Polo Fashions, Inc. v. Stock
Buyers Int'l, Inc., 760 F.2d 698, 700 (6th Cir. 1985). The equitable powers of trial
courts are broad and flexible and can be shaped to the necessities of a particular
case. Lemon v. Kurtzman, 411 U.S. 192, 200 (1973). As the Magistrate Judge has




2/5
already indicated, if an injunction is found to be warranted, the best person to effect
that injunction can be substituted in place of Furr. See Dkt. No. 10 at 11 n 2.
         The Court overrules Hoffman’s objections regarding the defendants and
ADOPTS the M&R’s recommendation to retain the deliberate indifference claims.
II.      Retaliation
      Regarding retaliation, the M&R cites the four elements of a retaliation claim: “a
prisoner must allege (1) a specific constitutional right, (2) the defendant’s intent to
retaliate against the prisoner for his or her exercise of that right, (3) a retaliatory
adverse act, and (4) causation.” Dkt. No. 10 at 13 (quoting Jones v. Greninger, 188
F.3d 322, 324 (5th Cir. 1999)). The Magistrate Judge concludes:
  “Plaintiff’s allegations of retaliation in this instance are purely conclusory. They
  merely reflect his personal belief he was the victim of retaliation by Officers
  Anazor and Martinez, and he offers no specific facts to support his threadbare
  allegations of retaliation. Furthermore, Plaintiff has failed to allege fails
  indicating that either Officer Anazor or Martinez have subjected Plaintiff to
  anything more that de minimis adverse acts. While complaining that Officer
  Anazor attempted to push Plaintiff into committing acts that would result either
  in discipline or more restrictive housing, Plaintiff alleges no facts to suggest that
  Officer Anazor in fact caused such a disciplinary action or housing change to
  occur. Plaintiff’s claims of retaliatory adverse acts fail to rise to the level of a
  constitutional violation.
Dkt. No. 10 at 13-14.

         Hoffman objects to the recommended dismissal of the retaliation claims and
offers a lengthy “chronology of events” to support the retaliation claim. Dkt. No. 16
at 16. He writes:
       “FURR knowingly and consistently allowed a DEFACTO policy of inaction to
       continue in this matter, all in a separate act of retaliation as well, by failing
       to respond or investigate the many grievances and complaints made to him
       personally in an attempt by inmates to redress these issues in an informal
       type of resolution, he knowingly and intentionally with his own personal
       knowledge of the gross and also negligent deficiencies in unit staff's failing to
       intervene on Plaintiff's requests for assistance.”
Id. at 8.
       Hoffman’s complaint combines retaliation claims with the indifference
allegations so that the indifference effectively jumpstarts a separate retaliation
claim. Id. Such allegations are purely conclusory and accordingly the Court


3/5
overrules Hoffman’s objection and ADOPTS the M&Rs recommendation to dismiss
the retaliation claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
III.      Class action
       Regarding Hoffman’s request to proceed as a class action, the M&R states:
  “Requests for class certification by a prisoner acting pro se are generally denied
  because the prisoner cannot ‘fairly and adequately protect the interests of the
  class.’ See Fed. R. Civ. P. 23(a)(4) (one of the four prerequisites for class
  certification is a finding that the representative party can ‘fairly and adequately
  protect the interests of the class’); Ali v. Immigration and Customs Enforcement,
  No. 1:16-CV-037, 2017 WL 881102, at [sic] (N.D. Tex. Feb. 2, 2017) (denying
  motion to certify class filed by an immigration detainee proceeding pro se
  because he failed to show ‘he could fairly and adequately protect the interests of
  a purported class of other [immigration] detainees’). Because Plaintiff fails to
  show that he can properly serve as a representative party in a class action, the
  undersigned respectfully recommends that Plaintiff’s request to proceed as a
  class action be denied.”
Dkt. No. 10 at 14-15.

          Hoffman objects to the recommended dismissal of his class claims and argues
he has shown the existence of similarly situated plaintiffs who would join this suit.
Dkt. No. 16 at 19. “The Plaintiff is NOT seeking to represent other inmates who are
similiarly [sic] situated to him, but merely filed suit stating he was filing on behalf
of others similiarily [sic] likewise situated to that of the Plaintiff, because other
inmates on the McConnell Unit plan on joining this lawsuit.” Dkt. No. 16 at 19.
       Pro se plaintiffs generally may not serve as class counsel because they are ill-
suited to protect the interests of a class. McGrew v. Texas Bd. of Pardons & Paroles,
47 F.3d 158, 162 (5th Cir. 1995).1 Hoffman as yet has not argued for the permissive
joinder of parties under Federal Rule of Civil Procedure 20. Fed. R. Civ. P. 20; see
Dkt. No. 16; see e.g., Swan v. Ray, 293 F.3d 1252, 1253 (11th Cir. 2002).


1
  “Pro se plaintiffs may not serve as counsel for a class. This is so because class counsel's ability to adequately
protect the interests of the class depends in large part on counsel's competence, and a pro se plaintiff almost always
lacks the requisite experience and knowledge of the law to be entrusted with the class's claims in addition to his
own. One court has stated that this is not a per se rule, and that the courts' universal rejection of pro se class actions
results from the application of the standards for adequate representation to each case rather than an absolute
prohibition. Nonetheless, courts uniformly reject motions for class certification filed by a pro se litigant.” Adequacy
of class counsel under Rule 23(a)(4)—Class representatives proceeding pro se, 1 Newberg on Class Actions § 3:79
(5th ed.).


4/5
Accordingly, the Court overrules Hoffman’s objections and ADOPTS the M&R’s
recommendation to dismiss the class claims.
IV.      Conclusion
      After independently reviewing the filings, the record, applicable law, and for the
foregoing     reasons    the   Court   hereby   ADOPTS       the   Memorandum       and
Recommendation, Dkt. No. 10, and OVERRULES Plaintiff’s objections, Dkt. No.
16.


         SIGNED this 20th day of December, 2019.


                                             ___________________________________
                                             Hilda Tagle
                                             Senior United States District Judge




5/5
